Citation Nr: 1338670	
Decision Date: 11/25/13    Archive Date: 12/06/13

DOCKET NO.  10-24 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an effective date earlier than February 2, 2009, for the grant of service connection for post-traumatic stress disorder (PTSD).

2.  Entitlement to an initial disability rating in excess of 30 percent for PTSD.


REPRESENTATION

Appellant represented by:	Jodee C. Kayton, Attorney


ATTORNEY FOR THE BOARD

A. Hinton, Counsel



INTRODUCTION

The Veteran served on active duty from August 1963 to August 1966.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office and Insurance Center (VAROIC) in Philadelphia, Pennsylvania, which granted service connection for PTSD and assigned the initial disability rating of 30 percent effective February 2, 2009.  The case is presently under the jurisdiction of the VA Regional Office (RO) in St. Petersburg, Florida. 

On his June 2010 VA Form 9, the Veteran requested to appear at a hearing before a Veterans Law Judge.  However, in September 2013 he withdrew that request. 

The Veteran's claim for an initial rating in excess of 30 percent for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an unappealed June 2006 rating decision, the RO denied the veteran's claim of service connection for PTSD.  

2.  After the June 2006 rating decision, a claim for service connection received on February 2, 2009, was the earliest communication that may be reasonably construed as seeking to reopen a claim for service connection for PTSD.  


CONCLUSION OF LAW

The criteria for an effective date earlier than February 2, 2009, for the award of service connection and compensation for PTSD, have not been met.  38 U.S.C.A. §§ 5101(a), 5108, 5110, 7104 (West 2002); 38 C.F.R. §§ 3.156, 3.400 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The appeal arises from the Veteran's disagreement with the initial evaluation and assigned effective date following the grant of service connection for PTSD.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial and will not be discussed. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

As to VA's duty to assist, the Veteran's service treatment records, VA medical treatment records, and private treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran's Social Security Administration disability determination, and the records considered in that determination, were obtained and associated with the claim file.

There is no indication in the record that any additional evidence, relevant to the issue decided, is available and not part of the claim file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 556 U.S. 129 (2009).   

Merits

The Veteran asserts entitlement to an earlier effective date for service connection for PTSD because he maintains that evidence before VA during the adjudication of his prior claims showed that he had PTSD due to service.

The Veteran did not perfect an appeal of the earlier RO rating decision denying service connection for PTSD and thus absent clear and unmistakable error in the prior RO rating decision, which the Veteran does not allege, that determination is final.  Thus, entitlement to an earlier effective date for PTSD is not warranted on this basis.

Under the law, the effective date for a grant of service connection on the basis of the receipt of new and material evidence following a final prior disallowance is the date of receipt of the application to reopen, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(q)(1)(ii).  As such, the RO assigned the earliest possible effective date for its grant of the reopened claim, which as noted above was received by VA on February 2, 2009.  See Leonard v. Nicholson, 405 F.3d 1333 (Fed. Cir. 2005); Sears v. Principi, 349 F.3d 1326 (Fed. Cir. 2003).  

Because the Veteran's PTSD had its onset in service, service connection was established.  It does not follow, however, that because service connection is warranted that the effective date of service connection be the day following service or the date he filed his original claim because doing so would render meaningless many of the provisions of 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Indeed, in Sears, the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that pursuant to 38 C.F.R. § 3.400(q)(1)(ii), which it declared was a valid gap-filling regulation, there was no conflict between 38 U.S.C.A. §§ 5108 and 5110, and thus the earliest possible effective date of service connection for a reopened claim was the date the reopened claim was received.  Id. at 1332.  Thus, under the law, there is no basis to assign an earlier effective date for service connection for his PTSD.  


ORDER

An effective date earlier than February 2, 2009, for the award of service connection for PTSD, is denied.




REMAND

The Veteran claims entitlement to an initial disability rating in excess of 30 percent for PTSD.  The Veteran has maintained that his PTSD is worse than as reflected in the assigned 30 percent rating and warrants an evaluation of at least 50 percent.  In addition, he reports that the severity of the PTSD has increased since his last VA examination.  

The evidence also appears to indicate that his service-connected PTSD has worsened since he was last examined by VA about four and one-half years ago in June 2009.  The Veteran's service-connected PTSD rating claim must be remanded for the Veteran to undergo a contemporaneous and thorough VA examination to determine the current severity of his PTSD.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).

As the claim file reflects ongoing mental health treatment by VA, prior to VA examination the RO must seek to obtain all available VA or other treatment records not on file and associate any obtained with the record.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all medical care providers who evaluated or treated him for his PTSD.  Request copies of any pertinent private or VA medical records not currently of record from all sources identified.

2.  Notify the Veteran that he may submit additional statements from himself and others who have first-hand knowledge of the nature, extent and severity of his PTSD and the impact of the condition socially as well as on his ability to work.  The Veteran should be afforded a reasonable period of time to submit this evidence.  

3.  After completion of the above, schedule the Veteran for a VA psychiatric examination to determine the severity of the Veteran's PTSD.  The claim file must be made available to the examiner and all necessary tests should be conducted.  The examiner must report all manifestations of the Veteran's psychiatric disability and estimate his GAF score and the impact of the disability on his ability to work. 

All findings and conclusions should be set forth in a legible report.

4.  Then, readjudicate the claim.  If the determination remains unfavorable to the Veteran, he and his representative must be furnished a supplemental statement of the case and afforded a reasonable time period in which to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


